Title: From George Washington to Lafayette, 21 July 1787
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Marqs,
Philadelphia July 21st 1787

This letter will be presented to you by Mr Rucker, Partner in the House of Constable Rucker & Co. of New York and agent for Robert Morris Esqr. in France; on whose business he now is and whose instance I take the liberty of introducing him to your Civilities & to countenance if in the course of his transactions he shall stand in need of the latter.
Mr Rucker is represented to me as a Gentleman of character and worth—one who will merit your friendship—and may be

obliged by your advice—I have in charge Mr Morris’s Compliments to you—To add how much, and how sincerily I regard you, would be unnecessary because you are already convinced of the Affection of Your Obedt & Obliged

G. Washington

